Citation Nr: 0819909	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
reaction with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO denied a rating in excess of 30 percent for 
anxiety reaction with PTSD.  The veteran filed a notice of 
disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in November 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2006.

The RO issued supplemental SOCs (SSOCs) in December 2006 and 
October 2007, continuing the 30 percent rating.

The Board notes that, in October 2007, shortly before the RO 
issued the October 2007 SSOC, the veteran's representative 
submitted a memorandum indicating the veteran desired to file 
a claim for service connection for hearing loss and tinnitus, 
a along with a VA audiology report containing diagnoses of 
each disability.  As this evidence is not pertinent to the 
issue on appeal, a remand for initial RO review of this 
evidence and issuance of another SSOC is unnecessary.  See 38 
C.F.R. §§ 19.31, 19.37 (2007).  These matters are therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's anxiety reaction with PTSD has included 
symptoms such as blunted and restricted range of affect, 
circumstantial speech, and difficulty in establishing and 
maintaining effective work and social relationships, as well 
as depressed mood, suspiciousness, and sleep impairment due 
to nightmares.

CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a rating of 50 percent for anxiety reaction 
with PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code (DC) 9400-9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
anxiety reaction with PTSD, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The November 2005 SOC set 
forth the criteria for higher ratings for anxiety reaction 
with PTSD (which is sufficient for Dingess/Hartman).  A March 
2006 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  This letter also 
indicated that VA would assign a disability rating determined 
by applying relevant diagnostic codes and considering the 
impact of the disability and its symptoms on employment, and 
the letter also provided examples of the types of medical and 
lay evidence that the veteran could submit (or ask VA to 
obtain) that could affect how VA assigned a disability 
rating.

After issuance of each letter, and opportunity for the 
veteran to respond, the December 2006 and October 2007 SSOCs 
reflect readjudication of the claim.  Hence, while some 
notice was provided to the veteran after the January 2005 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that, to the extent that the September 2004 
and March 2006 letters did not meet all of the Vazquez-Flores 
notice requirements, the written statements of the veteran 
and his representative, which included discussion of the 
impact of his disability on his employment, demonstrated an 
awareness of what was necessary to substantiate his claim for 
a rating in excess of 30 percent for his anxiety reaction 
with PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well VA outpatient treatment 
(VAOPT) records and reports of VA and VA-authorized 
examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two rating shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran has been assigned a 30 percent disability rating 
for PTSD pursuant to Diagnostic Codes (DCs) 9400-9411, 
reflecting the combination of anxiety reaction with PTSD with 
which he has been diagnosed.  However, the actual criteria 
for rating the veteran's disability are set forth in a 
General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2007).

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating of 50 percent, but no higher, for the veteran's 
anxiety reaction with PTSD, are met from the September 9, 
2004 date the claim for increase was filed.

The evidence reflects that the veteran's anxiety reaction 
with PTSD has resulted in symptomatology listed in the 
criteria for both a 30 and 50 percent rating under the 
General Rating Formula.  For example, the December 2004 VA 
examiner indicated that the veteran's speech was "quite 
tangential," his range of affect was restricted, he had 
difficulty expressing his affection to his children, he at 
times became irritated with others at work, and that his work 
exacerbated his PTSD symptoms.  Moreover, a July 2005 VAOPT 
note indicated that the veteran had a blunted affect and 
circumstantial speech.  In addition, in a June 2007 letter, a 
VA physician and social worker recounted employment 
difficulties that the veteran experienced due to his PTSD.  
Further, the August 2007 VA-authorized examination report 
indicated that the veteran had frequent arguments with his 
daughter about work and little contact with co-workers, and 
the psychologist who conducted the examination wrote, "He 
has difficulty establishing and maintaining effective work 
and social relationships."  The above evidence also reflects 
that the veteran has not had other symptoms listed in the 
criteria for a 50 percent rating, such as frequent panic 
attacks, difficulty in understanding complex commands, and 
impaired memory, judgment, and abstract thinking, and that he 
has had some symptoms listed in the criteria for a 30 percent 
rating, such as depressed mood, suspiciousness, and sleep 
impairment due to nightmares.  Given that there are symptoms 
from the veteran's anxiety reaction with PTSD that are listed 
in the criteria for the 30 and 50 percent ratings, with 
reasonable doubt resolved in the veteran's favor, he is 
entitled to the higher, 50 percent rating.  See 38 C.F.R. 
§§ 3.102, 4.3 (2007).

This conclusion is supported by the veteran's GAF scores, 
which have ranged from 45 to 55 since the September 2004 date 
of claim, with a June 2006 VAOPT note indicating the GAF 
score more generally in the 60-51 range.  Under the DSM-IV, a 
GAF score of between 51 and 60 indicates moderate symptoms, 
while a GAF score between 41 and 50 indicates serious 
symptoms, including any serious impairment in social, 
occupational, or school functioning.  Thus, these scores 
reflect that the veteran has exhibited both moderate and 
serious symptoms from his anxiety reaction with PTSD during 
the relevant time period.

The Board also notes that there is no evidence of 
symptomatology listed in the criteria for an even higher, 70 
percent rating.  The December 2004 VA examination report and 
August 2007 VA-authorized examination report, as well as the 
VAOPT notes, consistently reflect that there has been no 
suicidal ideation, obsessed rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or an inability to establish 
and maintain effective relationships, as opposed to 
difficulty in doing so.

Finally, the Board finds that there is no showing that, at 
any point since the September 2004 claim for increase, the 
veteran's anxiety reaction with PTSD reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (as cited in the October 2007 SSOC.  
During the December 2004 VA examination, the veteran 
indicated that he had not taken time off from work due to his 
disability, and he indicated during the August 2007 VA-
authorized examination that he had not been psychiatrically 
hospitalized or gone to the emergency room for this 
disability.  Thus, this disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran is entitled to a rating of 50 percent for his anxiety 
reaction with PTSD.  In reaching this conclusion, the Board 
has applied the benefit-of-the-doubt doctrine in granting the 
50 percent rating, but finds that the preponderance of the 
evidence is against a rating in excess of 50 percent.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A 50 percent rating for anxiety reaction with PTSD is 
granted, subject to the law and regulations governing the 
payment of compensation.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


